
	
		II
		112th CONGRESS
		1st Session
		S. 1606
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Portman (for
			 himself, Mr. Pryor, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reform the process by which Federal agencies analyze
		  and formulate new regulations and guidance documents.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Accountability Act of
			 2011.
		2.DefinitionsSection 551 of title 5, United States Code,
			 is amended—
			(1)in paragraph (13),
			 by striking and at the end;
			(2)in paragraph (14),
			 by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(15)guidance means an agency
				statement of general applicability and future effect, other than a regulatory
				action, that sets forth a policy on a statutory, regulatory or technical issue
				or an interpretation of a statutory or regulatory issue;
					(16)high-impact
				rule means any rule that the Administrator of the Office of Information
				and Regulatory Affairs determines is likely to impose an annual cost on the
				economy of $1,000,000,000 or more, adjusted annually for inflation;
					(17)Information
				Quality Act means section 515 of Public Law 106–554, the Treasury and
				General Government Appropriations Act for Fiscal Year 2001, and guidelines
				issued by the Administrator of the Office of Information and Regulatory Affairs
				or other agencies under that Act;
					(18)major guidance means
				guidance that the Administrator of the Office of Information and Regulatory
				Affairs finds is likely to lead to—
						(A)an annual cost on
				the economy of $100,000,000 or more, adjusted annually for inflation;
						(B)a major increase
				in costs or prices for consumers, individual industries, Federal, State, local
				or tribal government agencies, or geographic regions; or
						(C)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets;
						(19)major
				rule means any rule that the Administrator of the Office of Information
				and Regulatory Affairs determines is likely to impose—
						(A)an annual cost on
				the economy of $100,000,000 or more, adjusted annually for inflation;
						(B)a major increase
				in costs or prices for consumers, individual industries, Federal, State, local,
				or tribal government agencies, or geographic regions; or
						(C)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets; and
						(20)Office of
				Information and Regulatory Affairs means the office established under
				section 3503 of chapter 35 of title 44 and any successor to that
				office.
					.
			3.Rulemaking
			(a)Section 553(a) of title 5, United States
			 Code, is amended by striking (a) This section applies and
			 inserting (a) Applicability.—This section
			 applies.
			(b)Section 553 of title 5, United States Code,
			 is amended by striking subsections (b) through (e) and inserting the
			 following:
				
					(b)Rule making
				considerationsIn a rule
				making, an agency shall make all preliminary and final determinations based on
				evidence and consider, in addition to other applicable considerations, the
				following:
						(1)The legal authority under which a rule may
				be proposed, including whether a rule making is required by statute, and if so,
				whether by a specific date, or whether the agency has discretion to commence a
				rule making.
						(2)Other statutory considerations applicable
				to whether the agency can or should propose a rule or undertake other agency
				action.
						(3)The specific nature and significance of the
				problem the agency may address with a rule (including the degree and nature of
				risks the problem poses and the priority of addressing those risks compared to
				other matters or activities within the jurisdiction of the agency), whether the
				problem warrants new agency action, and the countervailing risks that may be
				posed by alternatives for new agency action.
						(4)Whether existing
				rules have created or contributed to the problem the agency may address with a
				rule and whether those rules could be amended or rescinded to address the
				problem in whole or part.
						(5)Any reasonable
				alternatives for a new rule or other response identified by the agency or
				interested persons, including not only responses that mandate particular
				conduct or manners of compliance, but also—
							(A)the alternative of
				no Federal response;
							(B)amending or
				rescinding existing rules;
							(C)potential
				regional, State, local, or tribal regulatory action or other responses that
				could be taken instead of agency action; and
							(D)potential
				responses that—
								(i)specify
				performance objectives rather than conduct or manners of compliance;
								(ii)establish
				economic incentives to encourage desired behavior;
								(iii)provide
				information upon which choices can be made by the public; or
								(iv)incorporate other
				innovative alternatives rather than agency actions that specify conduct or
				manners of compliance.
								(6)Notwithstanding
				any other provision of law—
							(A)the potential
				costs and benefits associated with potential alternative rules and other
				responses considered under paragraph (5), including direct, indirect, and
				cumulative costs and benefits and estimated impacts on jobs, economic growth,
				innovation, and economic competitiveness;
							(B)the means to
				increase the cost-effectiveness of any Federal response; and
							(C)incentives for
				innovation, consistency, predictability, lower costs of enforcement and
				compliance (to government entities, regulated entities, and the public), and
				flexibility.
							(c)Advance notice
				of proposed rule making for major rules and high-Impact rules
						(1)In the case of a
				rule making for a major rule or high-impact rule, not later than 90 days before
				a notice of proposed rule making is published in the Federal Register, an
				agency shall publish advance notice of proposed rule making in the Federal
				Register.
						(2)In publishing
				advance notice under paragraph (1), the agency shall—
							(A)include a written statement identifying, at
				a minimum—
								(i)the nature and
				significance of the problem the agency may address with a rule, including data
				and other evidence and information on which the agency expects to rely for the
				proposed rule;
								(ii)the legal
				authority under which a rule may be proposed, including whether a rule making
				is required by statute, and if so, whether by a specific date, or whether the
				agency has discretion to commence a rule making; and
								(iii)preliminary
				information available to the agency concerning the other considerations
				specified in subsection (b);
								(B)solicit written
				data, views or arguments from interested persons concerning the information and
				issues addressed in the advance notice; and
							(C)provide for a
				period of not fewer than 60 days for interested persons to submit such written
				data, views, or arguments to the agency.
							(d)Notices of
				proposed rule making; determinations of other agency
				courseFollowing completion of procedures under subsection (c),
				if applicable, and consultation with the Administrator of the Office of
				Information and Regulatory Affairs, the agency shall publish either a notice of
				proposed rule making or a determination of other agency course, in accordance
				with the following:
						(1)A notice of
				proposed rule making shall include—
							(A)a statement of the
				time, place, and nature of public rule making proceedings;
							(B)reference to the
				legal authority under which the rule is proposed;
							(C)the terms of the
				proposed rule;
							(D)a description of
				information known to the agency on the subject and issues of the proposed rule,
				including—
								(i)a
				summary of information known to the agency concerning the considerations
				specified in subsection (b);
								(ii)a
				summary of additional information the agency provided to and obtained from
				interested persons under subsection (c); and
								(iii)information
				specifically identifying all data, studies, models, and other evidence or
				information considered or used by the agency in connection with the
				determination by the agency to propose the rule;
								(E)(i)a reasoned preliminary
				determination of need for the rule based on the information described under
				subparagraph (D); and
								(ii)an additional statement of whether
				a rule is required by statute;
								(F)a reasoned
				preliminary determination that the benefits of the proposed rule meet the
				relevant statutory objectives and justify the costs of the proposed rule,
				including all costs to be considered under subsection (b)(6), based on the
				information described under subparagraph (D);
							(G)a discussion
				of—
								(i)the alternatives
				to the proposed rule, and other alternative responses, considered by the agency
				under subsection (b);
								(ii)the costs and
				benefits of those alternatives, including all costs to be considered under
				subsection (b)(6);
								(iii)whether those
				alternatives meet relevant statutory objectives; and
								(iv)why the agency
				did not propose any of those alternatives; and
								(H)(i)a statement of whether
				existing rules have created or contributed to the problem the agency seeks to
				address with the proposed rule; and
								(ii)if so, whether or not the agency
				proposes to amend or rescind any such rules, and why.
								All
				information considered by the agency, and actions to obtain information by the
				agency, in connection with its determination to propose the rule, including all
				information described by the agency under subparagraph (D) and, at the
				discretion of the President or the Administrator of the Office of Information
				and Regulatory Affairs, information provided by that Office in consultations
				with the agency, shall be placed in the docket for the proposed rule and made
				accessible to the public for the public’s use when the notice of proposed rule
				making is published.(2)(A)A notice of
				determination of other agency course shall include a description of the
				alternative response the agency determined to adopt.
							(B)If in its determination of other
				agency course the agency makes a determination to amend or rescind an existing
				rule, the agency need not undertake additional proceedings under subsection (c)
				before the agency publishes a notice of proposed rule making to amend or
				rescind the existing rule.
							All
				information considered by the agency, and actions to obtain information by the
				agency, in connection with its determination of other agency course, including
				the information specified under paragraph (1)(D) and, at the discretion of the
				President or the Administrator of the Office of Information and Regulatory
				Affairs, information provided by that Office in consultations with the agency,
				shall be placed in the docket for the determination and made accessible to the
				public for the public’s use when the notice of determination is
				published.(3)After notice of
				proposed rule making required by this section, the agency shall provide
				interested persons an opportunity to participate in the rule making through
				submission of written data, views, or arguments with or without opportunity for
				oral presentation, except that—
							(A)if a hearing is
				required under paragraph (4)(B) or subsection (e), reasonable opportunity for
				oral presentation shall be provided under that requirement; or
							(B)when other than
				under subsection (e) rules are required by statute or at the discretion of the
				agency to be made on the record after opportunity for an agency hearing,
				sections 556 and 557 shall apply, and paragraph (4), requirements of subsection
				(e) to receive comment outside of the procedures of sections 556 and 557, and
				the petition procedures of subsection (e)(6) shall not apply.
							The agency
				shall provide not fewer than 90 days for interested persons to submit written
				data, views, or arguments (or 120 days in the case of a proposed major rule or
				high-impact rule).(4)(A)Within 30 days after
				publication of notice of proposed rule making, a member of the public may
				petition for a hearing in accordance with section 556 to determine whether any
				evidence or other information upon which the agency bases the proposed rule
				fails to comply with of the Information Quality Act.
							(B)(i)The agency may, upon review of the
				petition, determine without further process to exclude from the rule making the
				evidence or other information that is the subject of the petition and, if
				appropriate, withdraw the proposed rule. The agency shall promptly publish any
				such determination.
								(ii)If the agency does not resolve the petition
				under the procedures of clause (i), it shall grant any such petition that
				presents a prima facie case that evidence or other information upon which the
				agency bases the proposed rule fails to comply with the Information Quality
				Act, hold the requested hearing not later than 30 days after receipt of the
				petition, provide for a reasonable opportunity for cross-examination at the
				hearing, and decide the issues presented by the petition not later than 60 days
				after receipt of the petition. The agency may deny any petition that it
				determines does not present such a prima facie case.
								(C)There shall be no judicial review of the
				agency’s disposition of issues considered and decided or determined under
				subparagraph (B)(ii) until judicial review of the agency’s final action. There
				shall be no judicial review of an agency’s determination to withdraw a proposed
				rule under subparagraph (B)(i).
							(D)Failure to petition for a hearing
				under this paragraph shall not preclude judicial review of any claim based on
				the Information Quality Act under chapter 7 of this title.
							(e)Hearings for
				high-Impact rulesFollowing notice of a proposed rule making,
				receipt of comments on the proposed rule, and any hearing held under subsection
				(d)(4), and before adoption of any high-impact rule, the agency shall hold a
				hearing in accordance with sections 556 and 557, unless such hearing is waived
				by all participants in the rule making other than the agency. The agency shall
				provide a reasonable opportunity for cross-examination at such hearing. The
				hearing shall be limited to the following issues of fact, except that
				participants at the hearing other than the agency may waive determination of
				any such issue:
						(1)Whether the
				agency’s asserted factual predicate for the rule is supported by the
				evidence.
						(2)Whether there is
				an alternative to the proposed rule that would achieve the relevant statutory
				objectives at a lower cost (including all costs to be considered under
				subsection (b)(6)) than the proposed rule.
						(3)If there is more
				than one alternative to the proposed rule that would achieve the relevant
				statutory objectives at a lower cost than the proposed rule, which alternative
				would achieve the relevant statutory objectives at the lowest cost.
						(4)If the agency
				proposes to adopt a rule that is more costly than the least costly alternative
				that would achieve the relevant statutory objectives (including all costs to be
				considered under subsection (b)(6)), whether the additional benefits of the
				more costly rule exceed the additional costs of the more costly rule.
						(5)Whether the
				evidence and other information upon which the agency bases the proposed rule
				meets the requirements of the Information Quality Act.
						(6)Upon petition by an interested person who
				has participated in the rule making, other issues relevant to the rule making,
				unless the agency determines that consideration of the issues at the hearing
				would not advance consideration of the rule or would, in light of the nature of
				the need for agency action, unreasonably delay completion of the rule making.
				An agency shall grant or deny a petition under this paragraph within 30 days
				after the receipt of the petition.
							No later
				than 45 days before any hearing held under this subsection or sections 556 and
				557, the agency shall publish in the Federal Register a notice specifying the
				proposed rule to be considered at such hearing, the issues to be considered at
				the hearing, and the time and place for such hearing, except that such notice
				may be issued not later than 15 days before a hearing held under subsection
				(d)(4)(B).(f)Final
				rules(1)The
				agency shall adopt a rule only following consultation with the Administrator of
				the Office of Information and Regulatory Affairs to facilitate compliance with
				applicable rule making requirements.
						(2)The agency shall adopt a rule only on
				the basis of the best reasonably obtainable scientific, technical, economic,
				and other evidence and information concerning the need for and consequences of
				the rule.
						(3)(A)Except as provided in
				subparagraph (B), the agency shall adopt the least costly rule considered
				during the rule making (including all costs to be considered under subsection
				(b)(6)) that meets relevant statutory objectives.
							(B)The agency may adopt a rule that is
				more costly than the least costly alternative that would achieve the relevant
				statutory objectives only if—
								(i)the additional benefits of the more
				costly rule justify its additional costs; and
								(ii)the agency explains its reason for
				doing so based on interests of public health, safety or welfare (including
				protection of the environment) that are clearly within the scope of the
				statutory provision authorizing the rule.
								(4)When the agency adopts a final rule,
				the agency shall publish a notice of final rule making. The notice shall
				include—
							(A)a concise, general statement of the
				rule’s basis and purpose;
							(B)the agency’s reasoned final
				determination of need for a rule to address the problem the agency seeks to
				address with the rule, including a statement of whether a rule is required by
				statute.
							(C)the agency’s reasoned final
				determination that the benefits of the rule meet the relevant statutory
				objectives and justify the rule’s costs (including all costs to be considered
				under subsection (b)(6));
							(D)the agency’s reasoned final
				determination not to adopt any of the alternatives to the proposed rule
				considered by the agency during the rule making, including—
								(i)the agency’s reasoned final
				determination that no alternative considered achieved the relevant statutory
				objectives with lower costs (including costs to be considered under subsection
				(b)(6)) than the rule; or
								(ii)the agency’s reasoned final
				determination that its adoption of a more costly rule complies with paragraph
				(3)(B);
								(E)the agency’s reasoned final
				determination—
								(i)that existing rules have not
				created or contributed to the problem the agency seeks to address with the
				rule; or
								(ii)that existing rules have created
				or contributed to the problem the agency seeks to address with the rule, and,
				if so—
									(I)why amendment or rescission of such
				existing rules is not alone sufficient to respond to the problem; and
									(II)whether and how the agency intends to
				amend or rescind the existing rule separate from adoption of the rule;
									(F)the agency’s reasoned final
				determination that the evidence and other information upon which the agency
				bases the rule complies with of the Information Quality Act; and
							(G)(i)for any major rule or
				high-impact rule, the agency’s plan for review of the rule no less frequently
				than every ten years to determine whether, based upon evidence, there remains a
				need for the rule, whether the rule is in fact achieving statutory objectives,
				whether the rule’s benefits continue to justify its costs, and whether the rule
				can be modified or rescinded to reduce costs while continuing to achieve
				statutory objectives.
								(ii)review of a rule under a plan
				required by clause (i) of this subparagraph shall take into account the factors
				and criteria set forth in subsections (b) through (e) and this
				subsection.
								All
				information considered by the agency in connection with its adoption of the
				rule, and, at the discretion of the President or the Administrator of the
				Office of Information and Regulatory Affairs, information provided by that
				Office in consultations with the agency, shall be placed in the docket for the
				rule and made accessible to the public for the public’s use not later than the
				date on which the rule is adopted.(g)Exceptions from
				notice and hearing requirements(1)Except when notice or
				hearing is required by statute, subsections (c) through (e) of this section do
				not apply to interpretive rules, general statements of policy, or rules of
				agency organization, procedure, or practice.
						(2)(A)When the agency for good
				cause, based upon evidence, finds (and incorporates the finding and a brief
				statement of reasons therefor in the rules issued) that compliance with
				subsection (c), (d), or (e) or requirements to render final determinations
				under subsection (f) of this section before the issuance of an interim rule is
				impracticable or contrary to the public interest, including interests of
				national security, such subsections or requirements to render final
				determinations shall not apply to the agency’s adoption of an interim
				rule.
							(B)If, following compliance with
				subparagraph (A) of this paragraph, the agency adopts an interim rule, it shall
				commence proceedings that comply fully with subsections (c) through (f) of this
				section immediately upon publication of the interim rule. No less than 270 days
				from publication of the interim rule (or 18 months in the case of a major rule
				or high-impact rule), the agency shall complete rule making under subsections
				(c) through (f) of this subsection and take final action to adopt a final rule
				or rescind the interim rule. If the agency fails to take timely final action,
				the interim rule shall cease to have the effect of law.
							(C)Other than in cases involving
				interests of national security, upon the agency’s publication of an interim
				rule without compliance with subsections (c), (d), or (e) or requirements to
				render final determinations under subsection (f) of this section, an interested
				party may seek immediate judicial review under chapter 7 of this title of the
				agency’s determination to adopt such interim rule. The record on such review
				shall include all documents and information considered by the agency and any
				additional information presented by a party that the court determines necessary
				to consider to assure justice.
							(h)Additional
				requirements for hearingsWhen a hearing is required under subsection
				(e) or is otherwise required by statute or at the agency’s discretion before
				adoption of a rule, the agency shall comply with the requirements of sections
				556 and 557 in addition to the requirements of subsection (f) in adopting the
				rule and in providing notice of the rule’s adoption.
					(i)Date of
				publication of ruleThe required publication or service of a
				substantive final or interim rule shall be made not less than 30 days before
				the effective date of the rule, except—
						(1)a substantive rule
				which grants or recognizes an exemption or relieves a restriction;
						(2)interpretive rules and statements of
				policy; or
						(3)as otherwise
				provided by the agency for good cause found and published with the rule.
						(j)Right To
				petitionEach agency shall give an interested person the right to
				petition for the issuance, amendment, or repeal of a rule.
					(k)Rule making
				guidelines(1)(A)The Administrator of the Office of
				Information and Regulatory Affairs shall have authority to establish guidelines
				for the assessment, including quantitative and qualitative assessment, of the
				costs and benefits of potential, proposed, and final rules and other economic
				issues or issues related to risk that are relevant to rule making under this
				section and other sections of this title. The rigor of cost-benefit analysis
				required by such guidelines shall be commensurate, in the Administrator’s
				determination, with the economic impact of the rule.
							(B)To ensure that agencies use the best
				available techniques to quantify and evaluate anticipated present and future
				benefits, costs, other economic issues, and risks as accurately as possible,
				the Administrator of the Office of Information and Regulatory Affairs shall
				regularly update guidelines established under subparagraph (A).
							(2)The Administrator of the Office of
				Information and Regulatory Affairs shall also have authority to issue
				guidelines to promote coordination, simplification and harmonization of agency
				rules during the rule making process and otherwise. Such guidelines shall
				assure that each agency avoids regulations that are inconsistent or
				incompatible with, or duplicative of, its other regulations and those of other
				Federal agencies and drafts its regulations to be simple and easy to
				understand, with the goal of minimizing the potential for uncertainty and
				litigation arising from such uncertainty.
						(3)(A)To ensure consistency
				in Federal rule making, the Administrator of the Office of Information and
				Regulatory Affairs shall—
								(i)issue guidelines and otherwise take
				action to ensure that rule makings conducted in whole or in part under
				procedures specified in provisions of law other than those under this
				subchapter conform to the fullest extent allowed by law with the procedures set
				forth in this section; and
								(ii)issue guidelines for the conduct of
				hearings under subsections (d)(4) and (e), including to assure a reasonable
				opportunity for cross-examination.
								(B)Each agency shall adopt regulations
				for the conduct of hearings consistent with the guidelines issued under this
				subparagraph.
							(4)The Administrator of the Office of
				Information and Regulatory Affairs shall issue guidelines under the Information
				Quality Act to apply in rule making proceedings under this section and sections
				556 and 557. In all cases, the guidelines, and the Administrator’s specific
				determinations regarding agency compliance with the guidelines, shall be
				entitled to judicial deference.
						(l)RecordThe agency shall include in the record for
				a rule making all documents and information considered by the agency during the
				proceeding, including, at the discretion of the President or the Administrator
				of the Office of Information and Regulatory Affairs, documents and information
				communicated by that Office during consultation with the agency.
					(m)Exemption for
				monetary policyNothing in
				subsections (b)(6), (d)(1) (F) through (G), (e), or (f)(3) or (4) (C) through
				(D) shall apply to rule makings that concern monetary policy proposed or
				implemented by the Board of Governors of the Federal Reserve System or the
				Federal Open Market
				Committee.
					.
			4.Agency guidance;
			 procedures to issue major guidance; presidential authority to issue guidelines
			 for issuance of guidance
			(a)In
			 generalChapter 5 of title 5,
			 United States Code, is amended by inserting after section 553 the following new
			 section:
				
					553a.Agency
				guidance; procedures to issue major guidance; authority to issue guidelines for
				issuance of guidance
						(a)Before issuing any
				major guidance, an agency shall—
							(1)make and document
				a reasoned determination that—
								(A)assures that such
				guidance is understandable and complies with relevant statutory objectives and
				regulatory provisions;
								(B)identifies the
				costs and benefits (including all costs to be considered during the rule making
				under section 553(b) of this title) of conduct conforming to such guidance and
				assures that such benefits justify such costs; and
								(C)describes
				alternatives to such guidance and their costs and benefits (including all costs
				to be considered during rule making under section 553(b) of this title) and
				explains why the agency rejected those alternatives; and
								(2)confer with the Administrator of the Office
				of Information and Regulatory Affairs on the issuance of such guidance to
				assure that the guidance is reasonable, understandable, consistent with
				relevant statutory and regulatory provisions and requirements or practices of
				other agencies, does not produce costs that are unjustified by the guidance’s
				benefits, and is otherwise appropriate.
							(b)Agency
				guidance
							(1)is not legally
				binding and may not be relied upon by an agency as legal grounds for agency
				action;
							(2)shall state in a
				plain, prominent and permanent manner that it is not legally binding;
				and
							(3)shall, at the time
				it is issued or upon request, be made available by the issuing agency to
				interested persons and the public.
							(c)The Administrator
				of the Office of Information and Regulatory Affairs shall have authority to
				issue guidelines for use by the agencies in the issuance of major guidance and
				other guidance. Such guidelines shall assure that each agency avoids issuing
				guidance documents that are inconsistent or incompatible with, or duplicative
				of, its other regulations and those of other Federal agencies and drafts its
				guidance documents to be simple and easy to understand, with the goal of
				minimizing the potential for uncertainty and litigation arising from such
				uncertainty.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 5, United States Code, is amended by inserting after the item relating to
			 section 553 the following:
				
					
						553a. Agency guidance; procedures to issue
				major guidance; presidential authority to issue guidelines for issuance of
				guidance.
					
					.
			5.Hearings;
			 presiding employees; powers and duties; burden of proof; evidence; record as
			 basis of decisionSection 556
			 of title 5, United States Code, is amended by striking subsection (e) and
			 inserting the following:
			
				(e)(1)The transcript of
				testimony and exhibits, together with all papers and requests filed in the
				proceeding, constitutes the exclusive record for decision in accordance with
				section 557 and, on payment of lawfully prescribed costs, shall be made
				available to the parties. When an agency decision rests on official notice of a
				material fact not appearing in the evidence in the record, a party is entitled,
				on timely request, to an opportunity to show the contrary.
					(2)Notwithstanding paragraph (1) of this
				subsection, in a proceeding held under this section under section 553(d)(4) or
				553(e), the record for decision shall include any information that is part of
				the record of proceedings under section 553.
					(f)When an agency conducts rule making under
				this section and section 557 directly after concluding proceedings upon an
				advance notice of proposed rule making under section 553(c), the matters to be
				considered and determinations to be made shall include, among other relevant
				matters and determinations, the matters and determinations described in
				subsections (b) and (f) of section 553.
				(g)(1)Upon receipt of a
				petition for a hearing under this section, the agency shall grant the petition
				in the case of any major rule, unless the agency reasonably determines that a
				hearing would not advance consideration of the rule or would, in light of the
				need for agency action, unreasonably delay completion of the rule making. The
				agency shall publish its decision to grant or deny the petition when it renders
				the decision, including an explanation of the grounds for decision. The
				information contained in the petition shall in all cases be included in the
				administrative record.
					(2)This subsection shall not apply to
				rule makings that concern monetary policy proposed or implemented by the Board
				of Governors of the Federal Reserve System or the Federal Open Market
				Committee.
					.
		6.Actions
			 reviewableSection 704 of
			 title 5, United States Code, is amended—
			(1)by striking
			 Agency action made and inserting (a) Agency action
			 made; and
			(2)by adding at the
			 end the following:
				
					(b)(1)Except as provided under paragraph (2) and
				notwithstanding subsection (a), upon the agency’s publication of an interim
				rule without compliance with section 553 (c), (d), or (e) or requirements to
				render final determinations under subsection (f) of section 553, an interested
				party may seek immediate judicial review under this chapter of the agency’s
				determination to adopt such rule on an interim basis. Review shall be limited
				to whether the agency abused its discretion to adopt the interim rule without
				compliance with section 553 (c), (d), or (e) or without rendering final
				determinations under subsection (f) of section 553.
						(2)This subsection shall not apply in
				cases involving interests of national security.
						(c)For rules other
				than major rules and high-impact rules, compliance with sections 553(b)(6),
				(d)(1) (F) through (G), and (f)(3) and (4) (C) through (D) shall not be subject
				to judicial review. In all cases, the determination that a rule is not a major
				rule within the meaning of section 551(19)(A) or a high-impact rule shall be
				subject to judicial review under section 706(a)(2)(A).
					(d)Nothing in this
				section shall be construed to limit judicial review of an agency’s
				consideration of costs or benefits as a mandatory or discretionary factor under
				the statute authorizing the rule or any other applicable
				statute.
					.
			7.Scope of
			 reviewSection 706 of title 5,
			 United States Code is amended—
			(1)by striking
			 To the extent necessary and inserting (a) To the extent
			 necessary;
			(2)in paragraph
			 (2)(A) of subsection (a) (as redesignated by paragraph (1) of this section), by
			 inserting after in accordance with law the following:
			 (including the Information Quality Act as defined under section
			 551(17)); and
			(3)by adding at the
			 end the following:
				
					(b)The court shall
				not defer to the agency’s—
						(1)interpretation of
				an agency rule if the agency did not comply with the procedures of section 553
				or sections 556 and 557 to issue the interpretation;
						(2)determination of
				the costs and benefits or other economic or risk assessment of the regulatory
				action, if the agency failed to conform to guidelines on such determinations
				and assessments established by the Administrator of the Office of Information
				and Regulatory Affairs under section 553(k); or
						(3)determinations
				under interlocutory review under sections 553(g)(2)(C) and 704(2).
						(c)The court shall
				review agency denials of petitions under section 553(e)(6) or any other
				petition for a hearing under sections 556 and 557 for abuse of agency
				discretion.
					.
			8.Added
			 definitionSection 701(b) of
			 title 5, United States Code, is amended—
			(1)in paragraph (1),
			 by striking and;
			(2)in paragraph (2),
			 by striking the period at the end, and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(3)substantial evidence means
				such relevant evidence as a reasonable mind might accept as adequate to support
				a conclusion in light of the record considered as a whole, taking into account
				whatever in the record fairly detracts from the weight of the evidence relied
				upon by the agency to support its
				decision.
					.
			9.Effective
			 dateThe amendments made by
			 this Act to—
			(1)sections 553, 556, and 704 of title 5,
			 United States Code;
			(2)subsection (b) of
			 section 701 of that title;
			(3)paragraphs (4) and (5) of section 706(b) of
			 that title; and
			(4)subsection (c) of section 706 of that
			 title;
			shall not
			 apply to any rule makings pending or completed on the date of enactment of this
			 Act.
